Case 5:20-cv-06007-VKD Document 61 Filed 07/21/21 Page 1 of 4

DocuSign Envelope ID: A0Q5DE204-0D4C-46A4-9A4E-C11B202251BE
162991
Revised July 28, 2016 June 1, 2018

EMPLOYMENT AGREEMENT

NAME: Kevin Jackson DATE: June 1, 2018

 

DEPARTMENT:

 

This Employment Agreement (“Agreement”) is effective as of the date specified above (“Effective Date”) by and

between the above-named employee (referred to in the first person as “I,” “me,” or “my”) and Applied Materials, Inc.
(“Applied”).

Initials
Case 5:20-cv-06007-VKD Document 61 Filed 07/21/21 Page 2 of 4

DocuSign Envelope ID: AQ5DE204-0D4C-46A4-9A4E-C11B202251BE 162991

june 1=MBLOYMENT AGREEMENT

8. ARBITRATION

A. In consideration of my Employment, to the fullest extent allowed by law and except as set forth below,
any controversy or claim (whether or not arising out of or relating to my Employment or termination of my
Employment), whether asserted by Applied and/or any other Affiliate of Applied against me or by me (and no other
party) against Applied and/or any other Affiliate of Applied or any of their respective agents or employees (whether
acting in that capacity or otherwise), parent companies, benefit plans, or the successors and assigns of any of them,
will be finally resolved by binding arbitration. The arbitration will be conducted by a single, neutral arbitrator and
administered by JAMS, Inc. (“JAMS”), under its Employment Arbitration Rules & Procedures (available at
http//www.jamsadr.com), and no other rules, if JAMS has an office within 100 miles of where | am employed or
most recently was employed with Applied; or, if JAMS does not have an office within that 100-mile area, by the
American Arbitration Association (“AAA”) under its Employment Arbitration Rules and Mediation Procedures (available
at http//www.adr.org), and no other rules. Notwithstanding the preceding sentence, if one or more of the claims to be
arbitrated involves Applied’s Confidential Information, the JAMS Comprehensive Arbitration Rules & Procedures and
the JAMS Optional Appeal Procedure will be used by the arbitration tribunal instead of the JAMS Employment

kJ

6 Initials

 
Case 5:20-cv-06007-VKD Document 61 Filed 07/21/21 Page 3 of 4

DocuSign Envelope ID: AOSDE204-0D4C-46A4-9A4E-C11B202251BE 162991

June TEMRE@ YMENT AGREEMENT

Arbitration Rules & Procedures or the AAA Employment Arbitration Rules and Mediation Procedures. Upon my
request, Applied will provide me with printed copies of the JAMS and AAA rules. Claims subject to arbitration will
include, but are not limited to, any claims under (as amended) Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Rehabilitation Act of 1973,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974, and any other federal, state or local statute, regulation or common law doctrine, including
contract or tort.

B. Notwithstanding Section 11.A. below, this agreement to arbitrate is governed by the Federal Arbitration
Act, 9 U.S.C. § 1 et seg. (the “FAA”). If for any reason the FAA is held not to apply to this Agreement, then the law of
arbitrability of the state in which I work or last worked for Applied will apply. The arbitrator may construe or interpret,
but may not vary or ignore, the terms of this arbitration provision, and will be bound by applicable law. Prior to
invoking arbitration, | understand that | am encouraged, but not required, to exhaust all remedies as set forth in the
Human Resources Open Door Policy (currently HR Policy 6-01). Except as provided below, both Applied and I are
waiving our rights to proceed in a court of law, including a trial by jury, in exchange for arbitration.

C. The arbitration will be conducted in the city with a JAMS or AAA office (as applicable) nearest to
where | am employed or most recently was employed with Applied, and no dispute affecting my rights or
responsibilities will be adjudicated in any other venue or forum. Judgment upon any award rendered in an arbitration
proceeding may be entered in any court having competent jurisdiction of the matter. Any controversy or claim subject
to arbitration by either me or Applied will be deemed waived, and will be forever barred, if arbitration is not initiated
within the time limit established by the applicable statute of limitations. Applied and | will have the same remedies in
arbitration as we would otherwise have had if the claim had been filed in a court of law, including, where authorized by
law, compensatory and punitive damages, declaratory relief, injunctive relief, and attorneys’ fees. Applied will pay all
costs of JAMS or AAA to administer the arbitration and the costs for the arbitrator; provided, however, that if I am the
party initiating the arbitration, I will be required to contribute (unless excused on grounds of in forma pauperis, for
good cause shown) an amount equal to the filing fee in the court of general jurisdiction in the county or comparable
governmental unit where I work or last worked for Applied.

D. In any arbitration commenced pursuant to this agreement to arbitrate, depositions may be taken and
discovery obtained to the reasonable amount necessary for both parties to be able to present their claims and defenses,
taking into account the parties’ mutual desire to have a speedy, cost-effective dispute-resolution mechanism. The
arbitrator will determine and apply reasonable discovery limits in the arbitrator’s discretion. Any award by the
arbitrator(s) will be reasoned and accompanied by a statement of the factual and legal bases for the award.

E. This agreement to arbitrate will not apply to claims for workers’ compensation or unemployment
compensation or to claims covered by (and defined in) the Franken Amendment, first enacted in Section 8116 of the
Defense Appropriations Act of 2010, or any similar statute, regulation or executive order, including but not limited to
Executive Order 13673, to the extent that any such statute, regulation or executive order is effective and applicable to
this agreement; or other claims that as a matter of law may not be compelled to arbitration. Nothing in this agreement
to arbitrate will prevent any party from seeking from a court temporary equitable relief in aid of arbitration, including
temporary restraining orders, temporary protective orders, evidence-preservation and return orders, and preliminary
injunctions, where such relief is otherwise available by law. Nothing in this agreement to arbitrate prevents the filing of,
or pursuit of relief through, a charge or complaint or other communication with any responsible governmental official,
office, or agency (including but not limited to the National Labor Relations Board). Applied may in the future modify
this agreement to arbitrate to adapt to changes in the law applicable to the agreement or as other future circumstances
warrant in Applied’s judgment, upon reasonable prior notice of the modification.

a Initials b
Case 5:20-cv-06007-VKD Document 61 Filed 07/21/21 Page 4 of 4

DocuSign Envelope ID: AQ5DE204-0D4C-46A4-9A4E-C1 1B202251BE 462991

EMPLOYMENT AGREEMENT

 

 

 

june 1, 2018
Kevin Jackson APPLIED MATERIALS, INC.
Employee Name (print)
beni Jackson. By: Virginia Conboy
Employee Signature Human Resources Representative

1815 Brookside Ave NW
Home Address

 

Salem, OR 97304
City, State, Zip

 

9 Initials
